 
STOCK PURCHASE AGREEMENT


AMONG


TITAN GLOBAL HOLDINGS, INC.


USA DETERGENTS, INC.


USAD METRO HOLDINGS, LLC


AND


URI EVAN




Dated as of July 30, 2007



--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT



STOCK PURCHASE AGREEMENT, dated as of July 30, 2007 (the “Agreement”), among
Titan Global Holdings, Inc., a corporation existing under the laws of Utah (the
“Purchaser”), USA Detergents, Inc., a corporation existing under the laws of
Delaware (the “Company”), and USAD Metro Holdings, LLC, a limited liability
company formed under the laws of New Jersey (the “Seller”), and Uri Evan, an
individual (“Evan”).
 
WITNESSETH:
 
WHEREAS, Evan is a member of the Seller and the Seller owns (among other shares)
an aggregate of 32,000 shares of class A common stock, $.01 par value and 8,000
shares of class B common stock, $.01 par value (the “Shares”), of the Company,
which Shares constitute eighty percent (80%) of the issued and outstanding
shares of capital stock and voting rights of the Company; and
 
WHEREAS, the Seller desires grant to the Purchaser a right to purchase the
Shares, and the Purchaser desires to have the right to purchase from the Seller,
the Shares for the purchase price and upon the terms and conditions hereinafter
set forth;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I
GRANT OF RIGHT TO PURCHASE OF SHARES
 
1.1 Grant of Right to Purchase of Shares; Escrow.
 
Upon the closing (the “Closing”), the Seller shall deposit the Shares into
escrow pursuant to the terms and provisions of the escrow agreement attached
hereto as Exhibit 1.1 (the “Escrow Agreement”). Upon the terms and subject to
the conditions contained herein, effective on and after the Closing and for a
period of sixty (60) days thereafter, the Purchaser shall have the right to
purchase the Shares from the Seller for the aggregate payment of One Dollar
($1.00) (the “Option”). Upon the exercise of such purchase option, the Seller
shall be deemed to sell, assign, transfer, convey and deliver to the Purchaser,
and the Purchaser shall be deemed to purchase the Shares from the Seller.
 
ARTICLE II
CLOSING AND TERMINATION
 
2.1 Closing Date. 
 
Subject to the satisfaction of the conditions set forth in Sections 7.1 and 7.2
hereof (or the waiver thereof by the party entitled to waive that condition),
the Closing of the sale and purchase of the Option provided for in Section 1.1
hereof shall take place at the offices of Sichenzia Ross Friedman Ference LLP
located at 61 Broadway, New York, New York 10006 (or at such other place as the
parties may designate in writing) on such date as the Seller and the Purchaser
may designate. The date on which the Closing shall be held is referred to in
this Agreement as the "Closing Date".
 

--------------------------------------------------------------------------------


 
2.2 Termination of Agreement.
 
This Agreement may be terminated prior to the Closing as follows:
 
(a) At the election of the Seller or the Purchaser on or after July 20, 2007, if
the Closing shall not have occurred by the close of business on such date,
provided that the terminating party is not in default of any of its obligations
hereunder;
 
(b) by mutual written consent of the Seller and the Purchaser; or
 
(c) by the Seller or the Purchaser if there shall be in effect a final
nonappealable order of a governmental body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not nonappealable (and pursue
such appeal with reasonable diligence).
 
2.3 Procedure Upon Termination. 
 
In the event of termination and abandonment by the Purchaser or the Seller, or
both, pursuant to Section 2.2 hereof, written notice thereof shall forthwith be
given to the other party or parties, and this Agreement shall terminate, and the
purchase of the Option hereunder shall be abandoned, without further action by
the Purchaser or the Seller. If this Agreement is terminated as provided herein,
each party shall redeliver all documents, work papers and other material of any
other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same.
 
2.4 Effect of Termination.
 
In the event that this Agreement is validly terminated as provided herein, then
each of the parties shall be relieved of their duties and obligations arising
under this Agreement after the date of such termination and such termination
shall be without liability to the Purchaser, the Company or the Seller;
provided, however, that the obligations of the parties set forth in Section 10.4
hereof shall survive any such termination and shall be enforceable hereunder;
provided, further, however, that nothing in this Section 2.4 shall relieve the
Purchaser or the Seller of any liability for a breach of this Agreement.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLER
 
For purposes of this Agreement, the term "Material Adverse Change" when used in
connection with a Borrower means any change, event, violation, inaccuracy,
circumstance or effect that is materially adverse to the business, assets
(including intangible assets), capitalization, financial condition or results of
operations of such Borrower and its subsidiaries taken as a whole.
 
2

--------------------------------------------------------------------------------




The Company and the Seller hereby jointly and severally represent and warrant to
the Purchaser that:
 
3.1. Organization and Good Standing of the Company. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation as set forth above. The Company is not
required to be qualified to transact business in any other jurisdiction where
the failure to so qualify would have an adverse effect on the business of the
Company.


3.2. Authority.


(a) The Company has full power and authority (corporate and otherwise) to carry
on its business and has all permits and licenses that are necessary to the
conduct of its business or to the ownership, lease or operation of its
properties and assets.


(b) The execution of this Agreement and all related agreements and the delivery
hereof and thereof to the Purchaser and the sale contemplated herein have been,
or will be prior to Closing, duly authorized by the Company’s Board of Directors
and by the Company’s stockholders having full power and authority to authorize
such actions.


(c) Subject to any consents required under Section 3.7 below, the Seller and the
Company have the full legal right, power and authority to execute, deliver and
carry out the terms and provisions of this Agreement; and this Agreement has
been duly and validly executed and delivered on behalf of Seller and the Company
and constitutes a valid and binding obligation of each Seller and the Company
enforceable in accordance with its terms.


(d) Except as set forth in Schedule 3.2, neither the execution and delivery of
this Agreement, the consummation of the transactions herein contemplated, nor
compliance with the terms of this Agreement will violate, conflict with, result
in a breach of, or constitute a default under any statute, regulation,
indenture, mortgage, loan agreement, or other agreement or instrument to which
the Company or the Seller is a party or by which it or any of them is bound, any
charter, regulation, or bylaw provision of the Company, or any decree, order, or
rule of any court or governmental authority or arbitrator that is binding on the
Company or any Seller in any way.


3.3. Capitalization; Shares.


(a) The Company’s authorized capital stock consists of 40,000 shares of class A
common stock, par value $.01 per share, of which 40,000 are issued and
outstanding, 10,000 shares of class B common stock, par value $.01 per share, of
which 10,000 are issued and outstanding, and 10,000 shares of preferred stock,
par value $.01 per share, none of which are issued or outstanding. All of the
Shares are duly authorized, validly issued, fully paid and non-assessable.
 
3

--------------------------------------------------------------------------------




(b) There are no authorized or outstanding subscriptions, options, warrants,
calls, contracts, demands, commitments, convertible securities or other
agreements or arrangements of any character or nature whatever under which the
Seller or the Company are or may become obligated to issue, assign or transfer
any shares of capital stock of the Company. Upon the delivery to Purchaser of
the certificate(s) representing the Shares, Purchaser will have good, legal,
valid, marketable and indefeasible title to eighty percent (80%) of the then
issued and outstanding shares of capital stock of the Company, free and clear of
any liens, pledges, encumbrances, charges, agreements, options, claims or other
arrangements or restrictions of any kind.


(c) The only shareholders of the Company are the Seller and Church & Dwight
Company (“Church and Dwight”).


3.4. Basic Corporate Records. The copies of the Articles of Incorporation of the
Company, as defined in Section 3.6 hereof (certified by the Secretary of State
or other authorized official of the jurisdiction of incorporation), and the
Bylaws of the Company, as the case may be (certified as of the date of this
Agreement as true, correct and complete by the Company’s secretary or assistant
secretary), all of which have been delivered to the Purchaser, are true, correct
and complete as of the date of this Agreement.


3.5. Minute Books. The minute books of the Company, which shall be exhibited to
the Purchaser between the date hereof and the Closing Date, each contain true,
correct and complete minutes and records of all meetings, proceedings and other
actions of the shareholders, Board of Directors and committees of such Board of
Directors of the Company, if any, and, on the Closing Date, will contain true,
correct and complete minutes and records of any meetings, proceedings and other
actions of the shareholders and Board of Directors and committees of the Board
of Directors of the Company.


3.6. Subsidiaries and Affiliates. Any and all businesses, entities, enterprises
and organizations in which the Company has any ownership, voting or profit and
loss sharing percentage interest (the “Subsidiaries”) are identified in Section
3.6 hereto, together with the Company’s interest therein. Unless the context
requires otherwise or specifically designated to the contrary on Section 3.6
hereto, “Company” as used in this Agreement shall include all such Subsidiaries.
Except as set forth in Section 3.6, (i) the Company has made no advances to, or
investments in, nor owns beneficially or of record, any securities of or other
interest in, any business, entity, enterprise or organization, (ii) there are no
arrangements through which the Company has acquired from, or provided to, the
Seller or their affiliates any goods, properties or services, (iii) there are no
rights, privileges or advantages now enjoyed by the Company as a result of the
ownership of the Company by the Seller which, to the knowledge of the Seller or
the Company, might be lost as a result of the consummation of the transactions
contemplated by this Agreement. Each entity shown on Schedule 3.6 is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has full corporate power to own all of
its property and to carry on its business as it is now being conducted. Also set
forth on Schedule 3.6 is a list of jurisdictions in which each Subsidiary is
qualified as a foreign corporation. Such jurisdictions are the only
jurisdictions in which the ownership or leasing of property by each Subsidiary
or the conduct of its business requires it to be so qualified. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, are fully paid and nonassessable, and, except as set forth
on Schedule 3.6, are owned, of record and beneficially, by the Company, and on
the Closing Date will be owned by the Company, free and clear of all liens,
encumbrances, equities, options or claims whatsoever. No Subsidiary has
outstanding any other equity securities or securities options, warrants or
rights of any kind that are convertible into equity securities of such
Subsidiary, except as set forth on Schedule 3.6.
 
4

--------------------------------------------------------------------------------


 
For purposes of this Agreement, "Affiliate" means, with respect to any Person, a
relative, partner, shareholder, member, manager, director, officer, or employee
of such Person, any parent or subsidiary of such Person, or any Person
controlling, controlled by or under common control with such Person or any other
Person affiliated, directly or indirectly, by virtue of family membership,
ownership, management or otherwise.


"Person" means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.



3.7. Consents. Except as set forth in Schedule 3.7, no consents or approvals of
any public body or authority and no consents or waivers from other parties to
leases, licenses, franchises, permits, indentures, agreements or other
instruments are (i) required for the lawful consummation of the transactions
contemplated hereby, or (ii) necessary in order that the business of the Company
can be conducted by the Purchaser in the same manner after the Closing as
heretofore conducted by the Company, nor will the consummation of the
transactions contemplated hereby result in creating, accelerating or increasing
any liability of the Company.


3.8. Financial Statements. The Company has delivered, or will deliver prior to
Closing, to the Purchaser copies of the following financial statements (which
include all notes and schedules attached thereto), all of which are true,
complete and correct, have been prepared from the books and records of the
Company in accordance with generally accepted accounting principles (“GAAP”)
consistently applied with past practice and fairly present the financial
condition, assets, liabilities and results of operations of the Company as of
the dates thereof and for the periods covered thereby:



   
the audited balance sheet of the Company as at December 31, 2005 and 2006, and
the related audited statements of operations, and of cash flows of the Company
for the period then ended, (ii) the unaudited balance sheet of the Company as of
March 31, 2007 and the related compiled statement of operations of the Company
for the five month period then ended, and (iii) the unaudited balance sheet and
related financial trial balances through June 30, 2007 and the eight months
prior thereto, without notes which are not in accordance with GAAP (such
statements, including the related notes and schedules thereto, are referred to
herein as the “Financial Statements.”)



In such Financial Statements, the Statements of Operations do not contain any
items of special or nonrecurring income or any other income not earned in the
ordinary course of business except as set forth in Schedule 3.8, and the
financial statements for the interim periods indicated include all adjustments,
which consist of only normal recurring accruals, necessary for such fair
presentation. There are no facts known to any of the Seller or the Company that,
under generally accepted accounting principles consistently applied, would alter
the information contained in the foregoing Financial Statements in any material
way, which may also include immaterial changes to accounts payable as of June
30, 2007.
 
5

--------------------------------------------------------------------------------




For the purposes hereof, the balance sheet of the Company as of June 30, 2007 is
referred to as the “Balance Sheet” and June 30, 2007 is referred to as the
“Balance Sheet Date”.
 
3.9. Records and Books of Account. The records and books of account of the
Company and of each Subsidiary reflect all material items of income and expense
and all material assets, liabilities and accruals, and have been, and to the
Closing Date will be, regularly kept and maintained in conformity with GAAP
applied on a consistent basis with preceding years.


3.10. Absence of Undisclosed Liabilities. Except as and to the extent reflected
or reserved against in the Company’s Financial Statements or disclosed in
Schedule 3.10, there are no liabilities or obligations of the Company of any
kind whatsoever, whether accrued, fixed, absolute, contingent, determined or
determinable, and including without limitation (i) liabilities to former,
retired or active employees of the Company under any pension, health and welfare
benefit plan, vacation plan or other plan of the Company, (ii) tax liabilities
incurred in respect of or measured by income for any period prior to the close
of business on the Balance Sheet Date, or arising out of transactions entered
into, or any state of facts existing, on or prior to said date, and
(iii) contingent liabilities in the nature of an endorsement, guarantee,
indemnity or warranty, and there is no condition, situation or circumstance
existing or which has existed that could reasonably be expected to result in any
liability of the Company, other than liabilities and contingent liabilities
incurred in the ordinary course of business since the Balance Sheet Date
consistent with the Company’s recent customary business practice, none of which
is materially adverse to the Company.


3.11 Taxes.


(a) For purposes of this Agreement, “Tax” or “Taxes” refers to: (i) any and all
federal, state, local and foreign taxes, assessments and other governmental
charges, duties, impositions and liabilities relating to taxes, including taxes
based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes and escheatment
payments, together with all interest, penalties and additions imposed with
respect to such amounts and any obligations under any agreements or arrangements
with any other person with respect to such amounts and including any liability
for taxes of a predecessor entity; (ii) any liability for the payment of any
amounts of the type described in clause (i) as a result of being or ceasing to
be a member of an affiliated, consolidated, combined or unitary group for any
period (including, without limitation, any liability under Treas. Reg.
Section 1.1502-6 or any comparable provision of foreign, state or local law);
and (iii) any liability for the payment of any amounts of the type described in
clause (i) or (ii) as a result of any express or implied obligation to indemnify
any other person or as a result of any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor entity.
 
6

--------------------------------------------------------------------------------




(b) (i) The Company has timely filed all federal, state, local and foreign
returns, estimates, information statements and reports (“Returns”) relating to
Taxes required to be filed by the Company with any Tax authority. All such
Returns are true, correct and complete in all respects. The Company has paid all
Taxes shown to be due on such Returns. Except as listed on Schedule 4.11 hereto,
the Company is not currently the beneficiary of any extensions of time within
which to file any Returns. The Seller and the Company have furnished and made
available to the Purchaser complete and accurate copies of all income and other
Tax Returns and any amendments thereto filed by the Company in the last three
(3) years.


(ii) The Company, as of the Closing Date, will have withheld and accrued or paid
to the proper authority all Taxes required to have been withheld and accrued or
paid.


(iii) The Company has not been delinquent in the payment of any Tax nor is there
any Tax deficiency outstanding or assessed against the Company. The Company has
not executed any unexpired waiver of any statute of limitations on or extending
the period for the assessment or collection of any Tax.


(iv) There is no dispute, claim, or proposed adjustment concerning any Tax
liability of the Company either (A) claimed or raised by any Tax authority in
writing or (B) based upon personal contact with any agent of such Tax authority,
and there is no claim for assessment, deficiency, or collection of Taxes, or
proposed assessment, deficiency or collection from the Internal Revenue Service
or any other governmental authority against the Company which has not been
satisfied. The Company is not a party to nor has it been notified in writing
that it is the subject of any pending, proposed, or threatened action,
investigation, proceeding, audit, claim or assessment by or before the Internal
Revenue Service or any other governmental authority, nor does the Company have
any reason to believe that any such notice will be received in the future.
Neither the Internal Revenue Service nor any state or local taxation authority
has ever audited any income tax return of the Company. The Company has not filed
any requests for rulings with the Internal Revenue Service. No power of attorney
has been granted by the Company or its Affiliates with respect to any matter
relating to Taxes of the Company. There are no Tax liens of any kind upon any
property or assets of the Company, except for inchoate liens for Taxes not yet
due and payable.


(v) The Company has no liability for any unpaid Taxes which has not been paid or
accrued for or reserved on the Financial Statements in accordance with GAAP,
whether asserted or unasserted, contingent or otherwise.


(vi) There is no contract, agreement, plan or arrangement to which the Company
is a party as of the date of this Agreement, including but not limited to the
provisions of this Agreement, covering any employee or former employee of the
Company that, individually or collectively, would reasonably be expected to give
rise to the payment of any amount that would not be deductible pursuant to
Sections 280G, 404 or 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”). There is no contract, agreement, plan or arrangement to which the
Company is a party or by which it is bound to compensate any individual for
excise taxes paid pursuant to Section 4999 of the Code.
 
7

--------------------------------------------------------------------------------




(vii) The Company has not filed any consent agreement under Section 341(f) of
the Code or agreed to have Section 341(f)(2) of the Code apply to any
disposition of a subsection (f) asset (as defined in Section 341(f)(4) of the
Code) owned by the Company.


(viii) The Company is not a party to, nor has any obligation under any
tax-sharing, tax indemnity or tax allocation agreement or arrangement.


(ix) None of the Company’s assets are tax exempt use property within the meaning
of Section 168(h) of the Code.
 
3.12. Accounts Receivable. The accounts receivable of the Company shown on the
Balance Sheet Date, and those to be shown in the Financial Statements, are, and
will be, actual bona fide receivables from transactions in the ordinary course
of business representing valid and binding obligations of others for the total
dollar amount shown thereon, and as of the Balance Sheet Date were not (and
presently are not) subject to any recoupments, set-offs, or counterclaims. All
such accounts receivable are and will be collectible in amounts not less than
the amounts (net of reserves) carried on the books of the Company, including the
Financial Statements, and will be paid in accordance with their terms. Except as
listed on Schedule 3.12 hereto, all such accounts receivable are and will be
actual bona fide receivables from transactions in the ordinary course of
business.


3.13. Inventory. The inventories of the Company are located at the locations
listed on Schedule 3.13 attached hereto. The inventories of the Company shown on
its Balance Sheet (net of reserves) are carried at values which reflect the
normal inventory valuation policy of the Company of stating the items of
inventory at average cost in accordance with generally accepted accounting
principles consistently applied. Inventory acquired since the Balance Sheet Date
has been acquired in the ordinary course of business and valued as set forth
above. The Company will maintain the inventory in the normal and ordinary course
of business from the date hereof through the Closing Date. Notwithstanding the
foregoing, the Company is using commercially reasonable best efforts to sell
slow moving inventory prior to the Closing Date.


3.14. Machinery and Equipment. Except for items disposed of in the ordinary
course of business, all machinery, tools, furniture, fixtures, equipment,
vehicles, leasehold improvements and all other tangible personal property
(hereinafter “Fixed Assets”) of the Company currently being used in the conduct
of its business, or included in determining the net book value of the Company on
the Balance Sheet Date, together with any machinery or equipment that is leased
or operated by the Company, are in fully serviceable working condition and
repair. Said Fixed Assets shall be maintained in such condition from the date
hereof through the Closing Date. Except as described on Schedule 3.14 hereto,
all Fixed Assets owned, used or held by the Company are situated at its business
premises and are currently used in its business. Schedule 3.14 describes all
Fixed Assets owned by or an interest in which is claimed by any other person
(whether a customer, supplier or other person) for which the Company is
responsible (copies of all agreements relating thereto being attached to said
Schedule 3.14), and all such property is in the Company’s actual possession and
is in such condition that upon the return of such property in its present
condition to its owner, the Company will not be liable in any amount to such
owner. There are no outstanding requirements or recommendations by any insurance
company that has issued a policy covering either (i) such Fixed Assets or
(ii) any liabilities of the Company relating to operation of the Business, or by
any board of fire underwriters or other body exercising similar functions,
requiring or recommending any repairs or work to be done on any Fixed Assets or
any changes in the operations of the Business, any equipment or machinery used
therein, or any procedures relating to such operations, equipment or machinery.
All Fixed Assets of the Company are set forth on Schedule 3.14 hereto.
 
8

--------------------------------------------------------------------------------




3.15. Real Property Matters. The Company does not own any real property as of
the date hereof and has not owned any real property during the three years
preceding the date hereof.
 
3.16. Leases. All leases of real and personal property of the Company are
described in Schedule 3.16, are in full force and effect and constitute legal,
valid and binding obligations of the respective parties thereto enforceable in
accordance with their terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting generally
the enforcement of creditor’s rights, and have not been assigned or encumbered.
The Company has performed in all material respects the obligations required to
be performed by it under all such leases to date and it is not in default in any
material respect under any of said leases, except as set forth in Schedule 3.16,
nor has it made any leasehold improvements required to be removed at the
termination of any lease, except signs. No other party to any such lease is in
material default thereunder. Except as noted on Schedule 3.16, none of the
leases listed thereon require the consent of a third party in connection with
the transfer of the Shares.


3.17. Patents, Software, Trademarks, Etc. The Company owns, or possesses
adequate licenses or other rights to use, all patents, software, trademarks,
service marks, trade names and copyrights and trade secrets, if any, necessary
to conduct its business as now operated by it. The patents, software,
trademarks, service marks, copyrights, trade names and trade secrets, if any,
registered in the name of or owned or used by or licensed to the Company and
applications for any thereof (hereinafter the “Intangibles”) are described or
referenced in Schedule 3.17. The Company hereby specifically acknowledge that
all right, title and interest in and to all patents and software listed on
Schedule 3.17 as patents owned by the Company are owned by the Company and that
the ownership of such patents and software will be transferred as part of the
Company to Purchaser as part of the transaction contemplated hereby. No officer,
director, shareholder or employee of the Company or any relative or spouse of
any such person owns any patents or patent applications or any inventions,
software, secret formulae or processes, trade secrets or other similar rights,
nor is any of them a party to any license agreement, used by or useful to the
Company or related to the Business except as listed in Schedule 3.17. All of
said Intangibles are valid and in good standing, are free and clear of all
liens, security interests, charges, restrictions and encumbrances of any kind
whatsoever, and have not been licensed to any third party except as described in
Schedule 3.17. The Company has not been charged with, nor has it infringed, nor
to the Seller’s knowledge is it threatened to be charged with infringement of,
any patent, proprietary rights or trade secrets of others in the conduct of its
business, and, to the date hereof, neither the Seller nor the Company has
received any notice of conflict with or violation of the asserted rights in
intangibles or trade secrets of others. The Company is not now manufacturing any
goods under a present permit, franchise or license, except as set forth in said
Schedule 3.17. The consummation of the transactions contemplated hereby will not
alter or impair any rights of the Company in any such Intangibles or in any such
permit, franchise or license, except as described in Schedule 3.17. The
Intangibles and the Company’s tooling, manufacturing and engineering drawings,
process sheets, specifications, bills of material and other like information and
data are in such form and of such quality and will be maintained in such a
manner that the Company can, following the Closing, design, produce,
manufacture, assemble and sell the products and provide the services heretofore
provided by it so that such products and services meet applicable specifications
and conform with the standards of quality and cost of production standards
heretofore met by it. The Company has the sole and exclusive right to use its
corporate and trade names in the jurisdictions where it transacts business.
 
9

--------------------------------------------------------------------------------




3.18. Insurance Policies. There is set forth in Schedule 3.18 a list and brief
description of all insurance policies on the date hereof held by the Company or
on which it pays premiums, including, without limitation, life insurance and
title insurance policies, which description includes the premiums payable by it
thereunder. Schedule 3.18 also sets forth, in the case of any life insurance
policy held by the Company, the name of the insured under such policy, the cash
surrender value thereof and any loans thereunder. All such insurance premiums in
respect of such coverage have been, and to the Closing Date will be, paid in
full, or if not due, properly accrued on the Balance Sheet. All claims, if any,
made against the Company which are covered by such policies have been, or are
being, settled or defended by the insurance companies that have issued such
policies. Up to the Closing Date, such insurance coverage will be maintained in
full force and effect and will not be cancelled, modified or changed without the
express written consent of the Purchaser, except to the extent the maturity
dates of any such insurance policies expiring prior to the Closing Date. No such
policy has been, or to the Closing Date will be, cancelled by the issuer
thereof, and, to the knowledge of the Seller and the Company, between the date
hereof and the Closing Date, there shall be no increase in the premiums with
respect to any such insurance policy caused by any action or omission of the
Seller or of the Company.


3.19. Banking and Personnel Lists. The Seller and the Company will deliver to
the Purchaser prior to the Closing Date the following accurate lists and summary
descriptions relating to the Company:


(i) The name of each bank in which the Company has an account or safe deposit
box and the names of all persons authorized to draw thereon or have access
thereto.


(ii) The names, current annual salary rates and total compensation for the
preceding fiscal year of all of the present directors and officers of the
Company, and any other employees whose current base accrual salary or annualized
hourly rate equivalent is $20,000 or more, together with a summary of the
bonuses, percentage compensation and other like benefits, if any, paid or
payable to such persons for the last full fiscal year completed, together with a
schedule of changes since that date, if any.
 
10

--------------------------------------------------------------------------------




(iii) A schedule of workers’ compensation payments of the Company over the past
five full fiscal years and the fiscal year to date, a schedule of claims by
employees of the Company against the workers’ compensation fund for any reason
over such period, identification of all compensation and medical benefits paid
to date on each such claim and the estimated amount of compensation and medical
benefits to be paid in the future on each such claim.


(iv) The name of all pensioned employees of the Company whose pensions are
unfunded and are not paid or payable pursuant to any formalized pension
arrangements, their agent and annual unfunded pension rates.


3.20. Lists of Contracts, Etc. There is included in Schedule 3.20 a list of the
following items (whether written or oral) relating to the Company, which list
identifies and fairly summarizes each item:


(i) All collective bargaining and other labor union agreements (if any); all
employment agreements with any officer, director, employee or consultant; and
all employee pension, health and welfare benefit plans, group insurance, bonus,
profit sharing, severance, vacation, hospitalization, and retirement plans,
post-retirement medical benefit plans, and any other plans, arrangements or
custom requiring payments or benefits to current or retiring employees.


(ii) All joint venture contracts of the Company or affiliates relating to the
Business;


(iii) All contracts of the Company relating to (a) obligations for borrowed
money, (b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (d) obligations under capital leases, (e) debt of others secured by a
lien on any asset of the Company, and (f) debts of others guaranteed by the
Company.


(iv) All agreements of the Company relating to the supply of raw materials for
and the distribution of the products of the Business, including without
limitation all sales agreements, manufacturer’s representative agreements and
distribution agreements of whatever magnitude and nature, and any commitments
therefor;


(v) All contracts that individually provide for aggregate future payments to or
from the Company of $25,000 or more, to the extent not included in (i) through
(iv) above;


(vi) All contracts of the Company that have a term exceeding one year and that
may not be cancelled without any liability, penalty or premium, to the extent
not included in (i) through (v) above;
 
11

--------------------------------------------------------------------------------




(vii) A complete list of all outstanding powers of attorney granted by the
Company; and


(viii) All other contracts of the Company material to the business, assets,
liabilities, financial condition, results of operations or prospects of the
Business taken as a whole to the extent not included above.


Except as set forth in Schedule 3.20, (i) all contracts, agreements and
commitments of the Company set forth in Schedule 3.20 are valid, binding and in
full force and effect, and (ii) neither the Company nor any other party to any
such contract, agreement, or commitment has materially breached any provision
thereof or is in default thereunder. Except as set forth in Schedule 3.20, the
sale of the Shares by the Seller in accordance with this Agreement will not
result in the termination of any contract, agreement or commitment of the
Company set forth in Schedule 3.20, and immediately after the Closing, each such
contract, agreement or commitment will continue in full force and effect without
the imposition or acceleration of any burdensome condition or other obligation
on the Company resulting from the sale of the Shares by the Seller. True and
complete copies of the contracts, leases, licenses and other documents referred
to in this Schedule 3.20 will be delivered to the Purchaser, certified by the
Secretary or Assistant Secretary of the Company as true, correct and complete
copies, not later than four weeks from the date hereof or ten business days
before the Closing Date, whichever is sooner.


There are no pending disputes with customers or vendors of the Company regarding
quality or return of goods involving amounts in dispute with any one customer or
vendor, whether for related or unrelated claims, in excess of $5,000 except as
described on Schedule 3.20 hereto, all of which will be resolved to the
reasonable satisfaction of Purchaser prior to the Closing Date. To the knowledge
of Seller and the Company, there has not been any event, happening, threat or
fact that would lead them to believe that any of said customers or vendors will
terminate or materially alter their business relationship with the Company after
completion of the transactions contemplated by this Agreement.


3.21. Compliance With the Law. The Company is not in violation of any applicable
federal, state, local or foreign law, regulation or order or any other, decree
or requirement of any governmental, regulatory or administrative agency or
authority or court or other tribunal (including, but not limited to, any law,
regulation order or requirement relating to securities, properties, business,
products, manufacturing processes, advertising, sales or employment practices,
terms and conditions of employment, occupational safety, health and welfare,
conditions of occupied premises, product safety and liability, civil rights, or
environmental protection, including, but not limited to, those related to waste
management, air pollution control, waste water treatment or noise abatement).
Except as set forth in Schedule 3.21, the Company has not been and is not now
charged with, or to the knowledge of the Seller or the Company under
investigation with respect to, any violation of any applicable law, regulation,
order or requirement relating to any of the foregoing, nor, to the knowledge of
the Seller or the Company after due inquiry, are there any circumstances that
would or might give rise to any such violation. The Company has filed all
reports required to be filed with any governmental, regulatory or administrative
agency or authority.
 
12

--------------------------------------------------------------------------------




3.22. Litigation; Pending Labor Disputes. Except as specifically identified on
the Balance Sheet or footnotes thereto or set forth in Schedule 3.22:


(i) There are no legal, administrative, arbitration or other proceedings or
governmental investigations pending or, to the knowledge of Seller or the
Company, threatened, against the Seller or the Company, relating to the Company
or its properties (including leased property), or the transactions contemplated
by this Agreement, nor is there any basis known to the Company or the Seller for
any such action.


(ii) There are no judgments, decrees or orders of any court, or any governmental
department, commission, board, agency or instrumentality binding upon Seller or
the Company relating to the business of the Company the effect of which is to
prohibit any business practice or the acquisition of any property or the conduct
of any business by the Company or which limit or control or otherwise adversely
affect its method or manner of doing business.


(iii) No work stoppage has occurred and is continuing or, to the knowledge of
Seller or the Company, is threatened affecting the business of the Company, and
no representation question involving recognition of a collective bargaining
agent exists in respect of any employees of the Company.


(iv) There are no pending labor negotiations or union organization efforts
relating to employees of the Company.


(v) There are no charges of discrimination (relating to sex, age, race, national
origin, handicap or veteran status) or unfair labor practices pending or, to the
knowledge of the Seller or the Company, threatened before any governmental or
regulatory agency or authority or any court relating to employees of the
Company.


3.23. Absence of Certain Changes or Events. The Company has not, since the
Balance Sheet Date, except as described on Schedule 3.23:


(i) Incurred any material obligation or liability (absolute, accrued, contingent
or otherwise) or in connection with the performance of this Agreement, and any
such obligation or liability incurred in the ordinary course is not materially
adverse, except for claims, if any, that are adequately covered by insurance;


(ii) Discharged or satisfied any lien or encumbrance, or paid or satisfied any
obligations or liability (absolute, accrued, contingent or otherwise) other than
(a) liabilities shown or reflected on the Balance Sheet, and (b) liabilities
incurred since the Balance Sheet Date in the ordinary course of business that
were not materially adverse;


(iii) Increased or established any reserve or accrual for taxes or other
liability on its books or otherwise provided therefor, except (a) as disclosed
on the Balance Sheet, or (b) as may have been required under generally accepted
accounting principles due to income earned or expense accrued since the Balance
Sheet Date and as disclosed to the Purchaser in writing;
 
13

--------------------------------------------------------------------------------




(iv) Mortgaged, pledged or subjected to any lien, charge or other encumbrance
any of its assets, tangible or intangible;


(v) Sold or transferred any of its assets or cancelled any debts or claims or
waived any rights, except in the ordinary course of business and which has not
been materially adverse;


(vi) Disposed of or permitted to lapse any patents or trademarks or any patent
or trademark applications material to the operation of its business;


(vii) Incurred any significant labor trouble or granted any general or uniform
increase in salary or wages payable or to become payable by it to any director,
officer, employee or agent, or by means of any bonus or pension plan, contract
or other commitment increased the compensation of any director, officer,
employee or agent;


(viii) Authorized any capital expenditure for real estate or leasehold
improvements, machinery, equipment or molds in excess of $5,000.00 in the
aggregate;


(ix) Except for this Agreement, entered into any material transaction;


(x) Issued any stocks, bonds, or other corporate securities, or made any
declaration or payment of any dividend or any distribution in respect of its
capital stock; or


(xi) Experienced damage, destruction or loss (whether or not covered by
insurance) individually or in the aggregate materially and adversely affecting
any of its properties, assets or business, or experienced any other material
adverse change or changes individually or in the aggregate affecting its
financial condition, assets, liabilities or business.



3.24. Employee Benefit Plans.


(a) Schedule 3.24 lists a description of the only Employee Programs (as defined
below) that have been maintained (as such term is further defined below) by the
Company at any time during the five (5) years prior to the date hereof.


(b) There has not been any failure of any party to comply with any laws
applicable with respect to any Employee Program that has been maintained by the
Company. With respect to any Employee Programs now or heretofore maintained by
the Company, there has occurred no breach of any duty under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or other applicable
law which could result, directly or indirectly in any taxes, penalties or other
liability to the Purchaser, the Company or any affiliate (as defined below). No
litigation, arbitration, or governmental administrative proceeding (or
investigation) or other proceeding (other than those relating to routine claims
for benefits) is pending or, to the knowledge of the Company and Seller,
threatened with respect to any such Employee Program. 
 
14

--------------------------------------------------------------------------------




(c) Except as set forth in Schedule 3.24 attached hereto, neither the Company
nor any affiliate has ever (i) provided health care or any other non-pension
benefits to any employees after their employment was terminated (other than as
required by Part 6 of Subtitle B of Title I of ERISA) or has ever promised to
provide such post-termination benefits or (ii) maintained an Employee Program
provided to such employees subject to Title IV of ERISA, Section 401(a) or
Section 412 of Code, including, without limitation, any Multiemployer Plan.


(d) For purposes of this Section 3.24:
 
(i) “Employee Program” means (A) all employee benefit plans within the meaning
of ERISA Section 3(3), including, but not limited to, multiple employer welfare
arrangements (within the meaning of ERISA Section 3(40)), plans to which more
than one unaffiliated employer contributes and employee benefit plans (such as
foreign or excess benefit plans) which are not subject to ERISA; and (B) all
stock option plans, bonus or incentive award plans, severance pay policies or
agreements, deferred compensation agreements, supplemental income arrangements,
vacation plans, and all other employee benefit plans, agreements, and
arrangements not described in (A) above. In the case of an Employee Program
funded through an organization described in Code Section 501(c)(9), each
reference to such Employee Program shall include a reference to such
organization;


(ii) An entity “maintains” an Employee Program if such entity sponsors,
contributes to, or provides (or has promised to provide) benefits under such
Employee Program, or has any obligation (by agreement or under applicable law)
to contribute to or provide benefits under such Employee Program, or if such
Employee Program provides benefits to or otherwise covers employees of such
entity (or their spouses, dependents, or beneficiaries);


(iii) An entity is an “affiliate” of the Company for purposes of this
Section 3.24 if it would have ever been considered a single employer with the
Company under ERISA Section 4001(b) or part of the same “controlled group” as
the Company for purposes of ERISA Section 302(d)(8)(C); and


(iv) “Multiemployer Plan” means a (pension or non-pension) employee benefit plan
to which more than one employer contributes and which is maintained pursuant to
one or more collective bargaining agreements.


3.25. Product Warranties and Product Liabilities. The product warranties and
return policies of the Company in effect on the date hereof and the types of
products to which they apply are described on Schedule 3.25 hereto. Schedule
3.25 also sets forth all product liability claims involving amounts in
controversy in excess of $5,000 that are currently either pending or, to the
best of the Seller’s and the Company’s knowledge, threatened against the
Company. The Company has not paid in the aggregate, or allowed as credits
against purchases, or received claims for more than one percent (1%) per year of
gross sales, as determined in accordance with GAAP consistently applied, during
the past three years pursuant to obligations under any warranty or any product
liability claim with respect to goods manufactured, assembled or furnished by
the Company. The future cost of performing all such obligations and paying all
such product liability claims with respect to goods manufactured, assembled or
furnished prior to the Closing Date will not exceed the average annual cost
thereof for said past three year period.
 
15

--------------------------------------------------------------------------------




3.26. Assets. The assets of the Company are located at the locations listed on
Schedule 3.26 attached hereto. Except as described in Schedule 3.26, the assets
of the Company are, and together with the additional assets to be acquired or
otherwise received by the Company prior to the Closing, will at the Closing Date
be, sufficient in all material respects to carry on the operations of the
Business as now conducted by the Company. The Company (including for such
purpose any Subsidiaries thereof listed on Schedule 3.20) is the only business
organization through which the Business is conducted. Except as set forth in
Schedule 3.16 or Schedule 3.26, all assets used by the Company are, and will on
the Closing Date be, owned by the Company.


3.27. Absence of Certain Commercial Practices. Except as described on Schedule
4.27, neither the Company nor any Seller has made any payment (directly or by
secret commissions, discounts, compensation or other payments) or given any
gifts to another business concern, to an agent or employee of another business
concern or of any governmental entity (domestic or foreign) or to a political
party or candidate for political office (domestic or foreign), to obtain or
retain business for the Company or to receive favorable or preferential
treatment, except for gifts and entertainment given to representatives of
customers or potential customers of sufficiently limited value and in a form
(other than cash) that would not be construed as a bribe or payoff.


3.28. Licenses, Permits, Consents and Approvals. The Company has, and at the
Closing Date will have, all licenses, permits or other authorizations of
governmental, regulatory or administrative agencies or authorities
(collectively, “Licenses”) required to conduct the Business. All Licenses of the
Company are listed on Schedule 3.28 hereto. At the Closing, the Company will
have all such Licenses which are material to the conduct of the Business and
will have renewed all Licenses which would have expired in the interim. Except
as listed in Schedule 3.28, no registration, filing, application, notice,
transfer, consent, approval, order, qualification, waiver or other action of any
kind (collectively, a “Filing”) will be required as a result of the sale of the
Shares by Seller in accordance with this Agreement (a) to avoid the loss of any
License or the violation, breach or termination of, or any default under, or the
creation of any lien on any asset of the Company pursuant to the terms of, any
law, regulation, order or other requirement or any contract binding upon the
Company or to which any such asset may be subject, or (b) to enable Purchaser
(directly or through any designee) to continue the operation of the Company and
the Business substantially as conducted prior to the Closing Date. All such
Filings will be duly filed, given, obtained or taken on or prior to the Closing
Date and will be in full force and effect on the Closing Date.


3.29. Environmental Matters. Except as set forth on Schedule 3.29 hereto:
 
(a) The operations of the Company are in compliance with all applicable laws
promulgated by any governmental entity which prohibit, regulate or control any
hazardous material or any hazardous material activity (“Environmental Laws”) and
all permits issued pursuant to Environmental Laws or otherwise except for where
noncompliance or the absence of such permits would not, individually or in the
aggregate, have a Material Adverse Effect;
 
16

--------------------------------------------------------------------------------


 
(b) The Company has obtained all permits required under all applicable
Environmental Laws necessary to operate its business;
 
(c) The Company is not the subject of any outstanding written order or Contract
with any governmental authority or person respecting Environmental Laws or any
violation or potential violations thereof; and,
 
(d) The Company has not received any written communication alleging either or
both that the Company may be in violation of any Environmental Law, or any
permit issued pursuant to Environmental Law, or may have any liability under any
Environmental Law.


3.30 Broker. Neither the Company nor the Seller has retained any broker in
connection with any transaction contemplated by this Agreement. Purchaser and
the Company shall not be obligated to pay any fee or commission associated with
the retention or engagement by the Company or Seller of any broker in connection
with any transaction contemplated by this Agreement.


3.31. Related Party Transactions. Except as described in Schedule 3.31, all
transactions during the past five years between the Company and any current or
former shareholder or any entity in which the Company or any current or former
shareholder had or has a direct or indirect interest have been fair to the
Company as determined by the Board of Directors. No portion of the sales or
other on-going business relationships of the Company is dependent upon the
friendship or the personal relationships (other than those customary within
business generally) of any Seller, except as described in Schedule 3.31. During
the past five years, the Company has not forgiven or cancelled, without
receiving full consideration, any indebtedness owing to it by the Seller.


3.32 Patriot Act. The Company and the Seller certify that neither the Company
nor any of its Subsidiaries has been designated, and is not owned or controlled,
by a “suspected terrorist” as defined in Executive Order 13224. The Company and
the Seller hereby acknowledge that the Purchaser seeks to comply with all
applicable laws concerning money laundering and related activities. In
furtherance of those efforts, the Company and the Seller hereby represent,
warrant and agree that: (i) none of the cash or property that the Seller has
contributed or paid or will contribute and pay to the Company has been or shall
be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by the Company or any of
its Subsidiaries to the Purchaser, to the extent that they are within the
Company’s and/or its Subsidiaries’ control shall cause the Purchaser to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Seller shall
promptly notify the Purchaser if any of these representations ceases to be true
and accurate regarding the Seller, the Company or any of its Subsidiaries. The
Seller agrees to provide the Purchaser any additional information regarding the
Company or any of its Subsidiaries that the Purchaser reasonably requests to
ensure compliance with all applicable laws concerning money laundering and
similar activities.
 
17

--------------------------------------------------------------------------------




3.33. Disclosure. All statements contained in any schedule, certificate,
opinion, instrument, or other document delivered by or on behalf of the Seller
or the Company pursuant hereto or in connection with the transactions
contemplated hereby shall be deemed representations and warranties by the Seller
and the Company herein. No statement, representation or warranty by the Seller
or the Company in this Agreement or in any schedule, certificate, opinion,
instrument, or other document furnished or to be furnished to the Purchaser
pursuant hereto or in connection with the transactions contemplated hereby
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact required to be stated therein or necessary to
make the statements contained therein not misleading or necessary in order to
provide a prospective purchaser of the business of the Company with full and
fair disclosure concerning the Company, its business, and the Company’s affairs.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND EVAN


The Seller and Evan jointly and severally hereby represent and warrant to the
Purchaser that:
 
4.1 Legal Capacity, Organization and Good Standing. The Seller is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of such entity’s incorporation or formation and has all requisite
power and authority to enter into this Agreement and to comply with the
provisions hereof.
 
4.2. Authority.


(a) The execution of this Agreement and all related agreements and the delivery
hereof and thereof to the Purchaser and the sale contemplated herein have been,
or will be prior to Closing, duly authorized by the Seller’s Board of Directors
and by the Seller’s members having full power and authority to authorize such
actions.


(b) Each of the Seller and Evan has the full legal right, power and authority to
execute, deliver and carry out the terms and provisions of this Agreement; and
this Agreement has been duly and validly executed and delivered on behalf of the
Seller and Evan and constitutes a valid and binding obligation of the Seller and
Evan enforceable in accordance with its terms.


(c) Neither the execution and delivery of this Agreement, the consummation of
the transactions herein contemplated, nor compliance with the terms of this
Agreement will violate, conflict with, result in a breach of, or constitute a
default under any statute, regulation, indenture, mortgage, loan agreement, or
other agreement or instrument to which the Seller or Evan is a party or by which
it or any of them is bound, any charter, regulation, or bylaw provision of the
Seller, or any decree, order, or rule of any court or governmental authority or
arbitrator that is binding on the Seller or Evan in any way.


18

--------------------------------------------------------------------------------


 
4.3 Ownership of Shares. The Seller is the lawful record and beneficial owner of
the Shares, free and clear of any liens, pledges, encumbrances, charges, claims
or restrictions of any kind, and has, or will have on the Closing Date, the
absolute, unilateral right, power, authority and capacity to enter into and
perform this Agreement without any other or further authorization, action or
proceeding, except as specified herein.


 
4.4 Absence of Claims. Neither the Seller nor Evan has any commitment, action,
debt, claim, counterclaim, suit, cause of action or similar right, at law or in
equity, contingent or otherwise, against the Company or the officers, directors,
employees, stockholders, affiliates, predecessors, successors or assigns of any
of them, including, but not limited to, any claims which relate to or arise out
of Evan’s relationship with the Company or his rights or status as a
stockholder, officer, director, or employee of the Company.
 
4.5 Litigation. There are no Legal Proceedings pending or, to the best knowledge
of the Seller or Evan, threatened that are reasonably likely to prohibit or
restrain the ability of the Seller or Evan to enter into this Agreement or
consummate the transactions contemplated hereby.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
5.1 Organization and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Utah.
 
5.2 Authority.
 
(a) The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein have been, or will prior to Closing be, duly
and validly approved and acknowledged by all necessary corporate action on the
part of the Purchaser.


(b) The execution of this Agreement and the delivery hereof to the Seller and
the Company and the purchase contemplated herein have been, or will be prior to
Closing, duly authorized by the Purchaser’s Board of Directors having full power
and authority to authorize such actions.
 
5.3 Conflicts; Consents of Third Parties. 
 
(a) The execution and delivery of this Agreement, the acquisition of the Shares
by Purchaser and the consummation of the transactions herein contemplated, and
the compliance with the provisions and terms of this Agreement, are not
prohibited by the Articles of Incorporation or Bylaws of the Purchaser and will
not violate, conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any court order, indenture,
mortgage, loan agreement, or other agreement or instrument to which the
Purchaser is a party or by which it is bound.
 
19

--------------------------------------------------------------------------------


 
(b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or governmental body
is required on the part of the Purchaser in connection with the execution and
delivery of this Agreement or the Purchaser Documents or the compliance by
Purchaser with any of the provisions hereof or thereof.
 
5.4 Litigation. There are no Legal Proceedings pending or, to the best knowledge
of the Purchaser, threatened that are reasonably likely to prohibit or restrain
the ability of the Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.
 
5.5 Broker.
 
The Purchaser has not retained any broker in connection with any transaction
contemplated by this Agreement. Seller shall not be obligated to pay any fee or
commission associated with the retention or engagement by the Purchaser of any
broker in connection with any transaction contemplated by this Agreement.
 
5.6 Patriot Act.
 
The Purchaser certifies that neither the Purchaser nor any of its subsidiaries
has been designated, and is not owned or controlled, by a “suspected terrorist”
as defined in Executive Order 13224. The Purchaser hereby acknowledges that the
Company and the Seller seek to comply with all applicable laws concerning money
laundering and related activities. In furtherance of those efforts, the
Purchaser hereby represents, warrants and agrees that: (i) none of the cash or
property that the Purchasers have contributed or paid or will contribute and pay
to the Seller has been or shall be derived from, or related to, any activity
that is deemed criminal under United States law; and (ii) no contribution or
payment by the Purchaser or any of its subsidiaries to the Seller, to the extent
that they are within the Purchaser’s control shall cause the Seller or the
Company to be in violation of the United States Bank Secrecy Act, the United
States International Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001. The Purchaser shall promptly notify the Seller if any of these
representations ceases to be true and accurate regarding the Purchaser or any of
its subsidiaries. The Purchaser agrees to provide the Seller any additional
information regarding the Purchaser or any of its subsidiaries that the Seller
reasonably requests to ensure compliance with all applicable laws concerning
money laundering and similar activities.


ARTICLE VI
COVENANTS
 
6.1 Access to Information.
 
The Seller and the Company agree that, prior to the Closing Date, the Purchaser
shall be entitled, through its officers, employees and representatives
(including, without limitation, its legal advisors and accountants), to make
such investigation of the properties, businesses and operations of the Company
and its Subsidiaries and such examination of the books, records and financial
condition of the Company and its Subsidiaries as it reasonably requests and to
make extracts and copies of such books and records. Any such investigation and
examination shall be conducted during regular business hours and under
reasonable circumstances, and the Seller shall cooperate, and shall cause the
Company and its Subsidiaries to cooperate, fully therein. No investigation by
the Purchaser prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements of the
Seller contained in this Agreement or the any other documents delivered by
Seller, the Company or Evan in connection herewith (the “Seller Documents”). In
order that the Purchaser may have full opportunity to make such physical,
business, accounting and legal review, examination or investigation as it may
reasonably request of the affairs of the Company and its Subsidiaries, the
Seller shall cause the officers, employees, consultants, agents, accountants,
attorneys and other representatives of the Company and its Subsidiaries to
cooperate fully with such representatives in connection with such review and
examination.
 
20

--------------------------------------------------------------------------------


 
6.2 Conduct of the Business Pending the Closing.
 
(a) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, until the Option shall be exercised or
expire, the Seller shall, and shall cause the Company to:
 
(i) Conduct the business of the Company only in the ordinary course consistent
with past practice;
 
(ii) Use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill of the Company and (B) preserve its present relationship with persons
having business dealings with the Company;
 
(iii) Maintain (A) all of the assets and properties of the Company in their
current condition, ordinary wear and tear excepted and (B) insurance upon all of
the properties and assets of the Company in such amounts and of such kinds
com-parable to that in effect on the date of this Agreement;
 
(iv) (A) maintain the books, accounts and records of the Company in the ordinary
course of business consistent with past practices, (B) continue to collect
accounts receivable and pay accounts payable utilizing normal procedures and
without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the operation of the
Company; and
 
(v) Comply in all material respects with applicable Laws.
 
(b) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Purchaser, until the Option shall be exercised or
expire, the Seller shall not, and shall cause the Company not to:
 
(i) Declare, set aside, make or pay any dividend or other distribution in
respect of the capital stock of the Company or repurchase, redeem or otherwise
acquire any outstanding shares of the capital stock or other securities of, or
other ownership interests in, the Company;
 
21

--------------------------------------------------------------------------------


 
(ii) Transfer, issue, sell or dispose of any shares of capital stock or other
securities of the Company or grant options, warrants, calls or other rights to
purchase or otherwise acquire shares of the capital stock or other securities of
the Company;
 
(iii) Effect any recapitalization, reclassification, stock split or like change
in the capitalization of the Company;
 
(iv) Amend the certificate of incorporation or by-laws of the Company;
 
(v) (A) materially increase the annual level of compensation of any employee of
the Company, (B) increase the annual level of compensation payable or to become
payable by the Company to any of its executive officers, (C) grant any unusual
or extraordinary bonus, benefit or other direct or indirect compensation to any
employee, director or consultant, (D) increase the coverage or benefits
available under any (or create any new) severance pay, termination pay, vacation
pay, company awards, salary continuation for disability, sick leave, deferred
compensation, bonus or other incentive compensation, insurance, pension or other
employee benefit plan or arrangement made to, for, or with any of the directors,
officers, employees, agents or representatives of the Company or otherwise
modify or amend or terminate any such plan or arrangement or (E) enter into any
employment, deferred compensation, severance, consulting, non-competition or
similar agreement (or amend any such agreement) to which the Company is a party
or involving a director, officer or employee of the Company in his or her
capacity as a director, officer or employee of the Company;
 
(vi) Except for trade payables and for indebtedness for borrowed money incurred
in the ordinary course of business and consistent with past practice, borrow
monies for any reason or draw down on any line of credit or debt obligation, or
become the guarantor, surety, endorser or otherwise liable for any debt,
obligation or liability (contingent or otherwise) of any other Person, or change
the terms of payables or receivables;
 
(vii) Subject to any lien (except for leases that do not materially impair the
use of the property subject thereto in their respective businesses as presently
conducted), any of the properties or assets (whether tangible or intangible) of
the Company;
 
(viii) Acquire any material properties or assets or sell, assign, transfer,
convey, lease or otherwise dispose of any of the material properties or assets
(except for fair consideration in the ordinary course of business consistent
with past practice) of the Company except, with respect to the items listed on
Schedule 6.2(b)(viii) hereto, as previously consented to by the Purchaser;
 
(ix) Cancel or compromise any debt or claim or waive or release any material
right of the Company except in the ordinary course of business consistent with
past practice;
 
(x) Enter into any commitment for capital expenditures out of the ordinary
course;
 
22

--------------------------------------------------------------------------------


 
(xi) Permit the Company to enter into any transaction or to make or enter into
any Contract which by reason of its size or otherwise is not in the ordinary
course of business consistent with past practice;
 
(xii) Permit the Company to enter into or agree to enter into any merger or
consolidation with, any corporation or other entity, and not engage in any new
business or invest in, make a loan, advance or capital contribution to, or
otherwise acquire the securities of any other person;
 
(xiii) Except for transfers of cash pursuant to normal cash management
practices, permit the Company to make any investments in or loans to, or pay any
fees or expenses to, or enter into or modify any Contract with, any Seller or
any Affiliate of any Seller; or
 
(xiv) Agree to do anything prohibited by this Section 6.2 or anything which
would make any of the representations and warranties of the Seller in this
Agreement or the Seller Documents untrue or incorrect in any material respect as
of any time through and including the date of the Option exercise.
 
6.3 Consents.
 
The Seller and the Company shall use their best efforts, and the Purchaser shall
cooperate with the Seller and the Company, to obtain at the earliest practicable
date all consents and approvals required to consummate the transactions
contemplated by this Agreement, including, without limitation, the consents and
approvals referred to in Section 3.7 hereof; provided, however, that neither the
Seller, the Company nor the Purchaser shall be obligated to pay any
consideration therefor to any third party from whom consent or approval is
requested.
 
6.4 Other Actions.
 
Each of the Seller and the Purchaser shall use its best efforts to (i) take all
actions necessary or appropriate to consummate the transactions contemplated by
this Agreement and (ii) cause the fulfillment at the earliest practicable date
of all of the conditions to their respective obligations to consummate the
transactions contemplated by this Agreement.
 
6.5 No Solicitation.
 
The Seller will not, and will not cause or permit the Company or any of the
Company's directors, officers, employees, representatives or agents
(collectively, the "Representatives") to, directly or indirectly, (i) discuss,
negotiate, undertake, authorize, recommend, propose or enter into, either as the
proposed surviving, merged, acquiring or acquired corporation, any transaction
involving a merger, consolidation, business combination, purchase or disposition
of any amount of the assets or capital stock or other equity interest in the
Company other than the transactions contemplated by this Agreement (an
"Acquisition Transaction"), (ii) facilitate, encourage, solicit or initiate
discussions, negotiations or submissions of proposals or offers in respect of an
Acquisition Transaction, (iii) furnish or cause to be furnished, to any Person,
any information concerning the business, operations, properties or assets of the
Company in connection with an Acquisition Transaction, or (iv) otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any other Person to do or seek any of the foregoing.
The Seller and the Company will inform the Purchaser in writing immediately
following the receipt by the Seller, the Company or any Representative of any
proposal or inquiry in respect of any Acquisition Transaction.
 
23

--------------------------------------------------------------------------------


 
6.6 Preservation of Records.
 
Subject to Section 9.4(e) hereof (relating to the preservation of Tax records)
and the exercise of the Option, the Seller and the Purchaser agree that each of
them shall preserve and keep the records held by it relating to the business of
the Company for a period of three years from the Closing Date and shall make
such records and personnel available to the other as may be reasonably required
by such party in connection with, among other things, any insurance claims by,
legal proceedings against or governmental investigations of the Seller or the
Purchaser or any of their Affiliates or in order to enable the Seller or the
Purchaser to comply with their respective obligations under this Agreement and
each other agreement, document or instrument contemplated hereby or thereby.
 
6.7 Publicity.
 
None of the Seller, the Company nor the Purchaser shall issue any press release
or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed,
unless, in the sole judgment of the Purchaser, the Company or the Seller,
disclosure is otherwise required by applicable Law or by the applicable rules of
any stock exchange on which the Purchaser lists securities, provided that, to
the extent required by applicable law, the party intending to make such release
shall use its best efforts consistent with such applicable law to consult with
the other party with respect to the text thereof. 
 
6.8 Efforts to Resolve Outstanding Issues. 
 
From and after the Closing Date, the Company, Evan and Seller shall use their
best efforts to resolve the following issues:
 
(a) the issuance of pending credits to the Company’s customers;
 
(b) the note payable to EPB Holdings, LLC(“EPB”) in the original principal
amount of $750,000, which is guaranteed by Evan;
 
(c) rent at a favorable rate for the Company’s two facilities pursuant to the
lease with EPB or its affiliate and the lease with AH Realty Associates, LLC;
 
(d) the $4,300,000 of subordinated debt payable to the parties listed on
Schedule 6.8(d) and any other related parties;
 
(e) the outstanding accounts payable to Church and Dwight and the release of
backlogged products from Church and Dwight for the Company’s customers; and
 
24

--------------------------------------------------------------------------------


 
(f) Titan shall not be entitled to receive any additional capital stock of the
Company unless and until it shall make equity investments in the Company beyond
reasonable amounts which shall be agreed upon on or prior to the Option exercise
date.
 
6.9 Management Agreement; Chief Restructuring Officer. 
 
On or prior to the Closing Date, the Company and the Purchaser shall enter into
a management services agreement, substantially in the form of agreements
attached hereto as Exhibit 6.9 (the “Management Agreement”). Further, on the
Closing Date the Company shall appoint a designee of Titan to serve as Chief
Restructuring Officer of the Company. The fees and expenses of such person shall
be borne by the Company.
 
6.10 Board of Directors; Advisor. 
 
Upon the Closing, Bryan Chance shall be appointed as an advisor to the Board of
Directors of the Company. Such advisor shall be entitled to: (i) notice of all
meeting of the Board, (ii) participate (but not vote) at all meetings of the
Board, and (iii) copies of all proposed written consents of the Board, at the
time such consents are delivered to Board members for review. Each current
member of the Board of Directors of the Company shall deliver an undated
resignation to the escrow agent pursuant to the Escrow Agreement, such
resignation to be effectuated upon the exercise of the Option (the
“Resignations”). Immediately upon exercise of the Option, the Board consent and
resignations shall be dated and effectuated.
 
6.11 Proxy.
 
From and after the Closing Date until the expiration date of the Option, the
Seller shall grant the Purchaser a proxy in the form attached hereto as Exhibit
6.11 to votes the Shares on all matters (the “Proxy”).


6.12 Limited Guarantee by Purchaser.
 
Titan shall provide a limited guarantee to GBC Funding, LLC (“GBC”) of up to
$1,500,000, solely with respect to amounts advanced by GBC to the Company as an
over-advance from and after the Closing Date.


6.13 Financial Statements.
 
If required, the Seller and the Company shall cooperate with the Purchaser to
provide all information required for the completion of any additional financial
statements of the Company to be prepared and delivered no later than 60 days
from the Closing Date.


6.14 Non-Competition. To the extent that the Option is exercised, for a period
of three years after the Closing Date, the Seller and Evan each agree not to
engage in any of the following competitive activities: (a) engaging directly or
indirectly in any business or activity substantially similar to any business or
activity engaged in (or scheduled to be engaged) by the Company or the
Purchaser; (b) engaging directly or indirectly in any business or activity
competitive with any business or activity engaged in (or scheduled to be
engaged) by the Company or the Purchaser; (c) soliciting or taking away any
employee, agent, representative, contractor, supplier, vendor, customer,
franchisee, lender or investor of the Company or the Purchaser, or attempting to
so solicit or take away; (d) interfering with any contractual or other
relationship between the Company or the Purchaser and any employee, agent,
representative, contractor, supplier, vendor, customer, franchisee, lender or
investor; or (e) using, for the benefit of any person or entity other than the
Company, any confidential information of the Company or the Purchaser. In
addition, neither the Seller nor Evan shall make or permit the making of any
negative statement of any kind concerning the Company, the Purchaser or their
affiliates, or their directors, officers or agents.
 
25

--------------------------------------------------------------------------------


 
6.15 Removal of Evan Guarantee. On or prior to the date of the Option exercise,
Titan shall either have Evan removed as a personal guarantor of the Company debt
to GBC as well as all other obligations guaranteed by Evan or shall provide Evan
an indemnity agreement with respect to such guarantees which shall be reasonably
satisfactory to Evan.
 
ARTICLE VII
CONDITIONS TO CLOSING
 
7.1 Conditions Precedent to Obligations of Purchaser. 
 
The obligation of the Purchaser to consummate the transactions contemplated by
this Agreement is subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Purchaser in whole or in part to the extent permitted by applicable law):
 
(a) all representations and warranties of the Company, Seller and Evan contained
herein shall be true and correct as of the date hereof;
 
(b) all representations and warranties of the Company, Seller and Evan contained
herein qualified as to materiality shall be true and correct, and the
representations and warranties of the Company, Seller and Evan contained herein
not qualified as to materiality shall be true and correct in all material
respects, at and as of the Closing Date with the same effect as though those
representations and warranties had been made again at and as of that time;
 
(c) the Company, Seller and Evan shall have performed and complied in all
material respects with all obligations and covenants required by this Agreement
to be performed or complied with by them on or prior to the Closing Date;
 
(d) the Purchaser shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Purchaser)
executed by the Seller and the Company certifying as to the fulfillment of the
conditions specified in Sections 7.1(a), 7.1(b) and 7.1(c) hereof;
 
(e) certificates representing the Shares shall have been delivered to the escrow
agent pursuant to the terms of the Escrow Agreement, free and clear of any and
all Liens;
 
(f) there shall not have been or occurred any Material Adverse Change;
 
26

--------------------------------------------------------------------------------


 
(g) the Seller and the Company shall have obtained all consents and waivers
referred to in Section 3.7 hereof, in a form reasonably satisfactory to the
Purchaser, with respect to the transactions contemplated by this Agreement and
the Seller Documents;
 
(h) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Seller, Evan, the Company, or the Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby, and there shall not be in
effect any order by a governmental body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby; and
 
(i) the Proxy, Resignations, Escrow Agreement and the Management Agreement shall
have been executed.
 
7.2 Conditions Precedent to Obligations of the Seller and Evan. 
 
The obligations of the Seller and Evan to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, prior to or on
the Closing Date, of each of the following conditions (any or all of which may
be waived by the Seller in whole or in part to the extent permitted by
applicable law):
 
(a) all representations and warranties of the Purchaser contained herein shall
be true and correct as of the date hereof;
 
(b) all representations and warranties of the Purchaser contained herein
qualified as to materiality shall be true and correct, and all representations
and warranties of the Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date;
 
(c) the Purchaser shall have performed and complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;
 
(d) the Seller shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Seller) executed
by the Chief Executive Officer of the Purchaser certifying as to the fulfillment
of the conditions specified in Sections 7.2(a), 7.2(b) and 7.2(c); and
 
(e) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Seller, Evan, the Company, or the Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby, and there shall not be in
effect any order by a governmental body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby.
 
27

--------------------------------------------------------------------------------




ARTICLE VIII
DOCUMENTS TO BE DELIVERED
 
8.1 Documents to be Delivered by the Seller and the Company. 
 
At the Closing, the Seller and the Company shall deliver, or cause to be
delivered, to the Purchaser the following:
 
(a) the Resignations and stock certificates representing the Shares, duly
endorsed in blank and accompanied by medallion guaranteed stock transfer powers,
delivered to the escrow agent;
 
(b) the certificates referred to in Section 7.1(d) and 7.1(e) hereof;
 
(c) copies of all consents and waivers referred to in Section 7.1(g) hereof;
 
(d) the Management Agreement and the Escrow Agreement;
 
(e) certificate of good standing with respect to the Company issued by the
Secretary of State of the State of incorporation, and for each state in which
the Company is qualified to do business as a foreign corporation; and
 
(f) such other documents as the Purchaser shall reasonably request.
 
8.2 Documents to be Delivered by the Purchaser. 
 
At the Closing, the Purchaser shall deliver to the Seller the following:
 
(a) the certificates referred to in Section 7.2(d) hereof; and
 
(b) such other documents as the Seller shall reasonably request.


ARTICLE IX
INDEMNIFICATION
 
9.1 Indemnification.
 
(a) Subject to Section 9.2 hereof, the Seller and Evan hereby agree to jointly
and severally indemnify and hold the Purchaser, the Company, and their
respective directors, officers, employees, Affiliates, agents, successors and
assigns (collectively, the "Purchaser Indemnified Parties") harmless from and
against:
 
(i) any and all liabilities of the Company of every kind, nature and
description, absolute or contingent, existing as against the Company prior to
and including the Closing Date or thereafter coming into being or arising by
reason of any state of facts existing, or any transaction entered into, on or
prior to the Closing Date, except to the extent that the same have been fully
provided for in the Balance Sheet or disclosed in the notes thereto or were
incurred in the ordinary course of business between the Balance Sheet date and
the Closing Date;
 
28

--------------------------------------------------------------------------------


 
(ii) subject to Section 10.3, any and all losses, liabilities, obligations,
damages, costs and expenses based upon, attributable to or resulting from the
failure of any representation or warranty of the Seller, Evan or the Company set
forth in Section 3 hereof, or any representation or warranty contained in any
certificate delivered by or on behalf of the Seller, Evan or the Company
pursuant to this Agreement, to be true and correct in all respects as of the
date made;
 
(iii) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of the Seller or Evan under this Agreement;
 
(iv) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys' and
other professionals' fees and disbursements (collectively, "Expenses") incident
to any and all losses, liabilities, obligations, damages, costs and expenses
with respect to which indemnification is provided hereunder (collectively,
"Losses").
 
(b) Subject to Section 9.2, Purchaser hereby agrees to indemnify and hold the
Seller and Evan and their respective Affiliates, agents, successors and assigns
(collectively, the "Seller Indemnified Parties") harmless from and against:
 
(i) any and all Losses based upon, attributable to or resulting from the failure
of any representation or warranty of the Purchaser set forth in Section 5
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Purchaser pursuant to this Agreement, to be true and
correct as of the date made;
 
(ii) any and all Losses based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of the Purchaser under this
Agreement or arising from the ownership or operation of the Company from and
after the Closing Date; and
 
(iii) any and all Expenses incident to the foregoing.


9.2 Limitations on Indemnification for Breaches of Representations and
Warranties.
 
An indemnifying party shall not have any liability under Section 9.1(a)(ii) or
Section 9.1(b)(i) hereof unless the aggregate amount of Losses and Expenses to
the indemnified parties finally determined to arise thereunder based upon,
attributable to or resulting from the failure of any representation or warranty
to be true and correct, other than the representations and warranties set forth
in Sections 4.3, 4.11, 4.24 and 4.29 hereof, exceeds $5,000 (the “Basket”) and,
in such event, the indemnifying party shall be required to pay the entire amount
of such Losses and Expenses in excess of $5,000 (the “Deductible”).
Notwithstanding anything else contained herein, Evan shall not be required to
pay any amounts in excess of $1,000,000 with respect to any claim for
indemnification.
 
29

--------------------------------------------------------------------------------


 
9.3 Indemnification Procedures.
 
(a) In the event that any Legal Proceedings shall be instituted or that any
claim or demand ("Claim") shall be asserted by any Person in respect of which
payment may be sought under Section 9.1 hereof (regardless of the Basket or the
Deductible referred to above), the indemnified party shall reasonably and
promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the indemnifying
party. The indemnifying party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder. If the indemnifying party elects to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within five (5) days (or sooner, if the nature of the Claim
so requires) notify the indemnified party of its intent to do so. If the
indemnifying party elects not to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder,
fails to notify the indemnified party of its election as herein provided or
contests its obligation to indemnify the indemnified party for such Losses under
this Agreement, the indemnified party may defend against, negotiate, settle or
otherwise deal with such Claim. If the indemnified party defends any Claim, then
the indemnifying party shall reimburse the indemnified party for the Expenses of
defending such Claim upon submission of periodic bills. If the indemnifying
party shall assume the defense of any Claim, the indemnified party may
participate, at his or its own expense, in the defense of such Claim; provided,
however, that such indemnified party shall be entitled to participate in any
such defense with separate counsel at the expense of the indemnifying party if,
(i) so requested by the indemnifying party to participate or (ii) in the
reasonable opinion of counsel to the indemnified party, a conflict or potential
conflict exists between the indemnified party and the indemnifying party that
would make such separate representation advisable; and provided, further, that
the indemnifying party shall not be required to pay for more than one such
counsel for all indemnified parties in connection with any Claim. The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Claim.
 
(b) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.
 
(c) The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party's
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.
 
30

--------------------------------------------------------------------------------


 
9.4 Tax Treatment of Indemnity Payments. 
 
The Seller and the Purchaser agree to treat any indemnity payment made pursuant
to this Article 9 as an adjustment to the purchase price for federal, state,
local and foreign income tax purposes.
 
ARTICLE X
MISCELLANEOUS
 
10.1 Payment of Sales, Use or Similar Taxes. 
 
All sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement shall be borne by the Seller.
 
10.2 Survival of Representations and Warranties. 
 
The parties hereto hereby agree that the representations and warranties
contained in this Agreement or in any certificate, document or instrument
delivered in connection herewith, shall survive the execution and delivery of
this Agreement, and the Closing hereunder, regardless of any investigation made
by the parties hereto; provided, however, that any claims or actions with
respect thereto (other than claims for indemnifications with respect to the
representation and warranties contained in Sections 4.3, 4.11 and 4.24, which
shall survive for periods coterminous with any applicable statutes of
limitation) shall terminate unless within twenty-four (24) months after the
Closing Date written notice of such claims is given to the Seller or such
actions are commenced.
 
10.3 Expenses. 
 
Except as otherwise provided in this Agreement, the Seller, Evan, the Company
and the Purchaser shall each bear its own expenses incurred in connection with
the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the transactions contemplated hereby and thereby, it being understood that in no
event shall the Company bear any of such costs and expenses.
 
10.4 Specific Performance. 
 
The Seller and the Company acknowledge and agree that the breach of this
Agreement would cause irreparable damage to the Purchaser and that the Purchaser
will not have an adequate remedy at law. Therefore, the obligations of the
Seller and the Company under this Agreement, shall be enforceable by a decree of
specific performance issued by any court of competent jurisdiction, and
appropriate injunctive relief may be applied for and granted in connection
therewith. Such remedies shall, however, be cumulative and not exclusive and
shall be in addition to any other remedies which any party may have under this
Agreement or otherwise.
 
31

--------------------------------------------------------------------------------


 
10.5 Further Assurances. 
 
The Seller, Evan, the Company and the Purchaser each agrees to execute and
deliver such other documents or agreements and to take such other action as may
be reasonably necessary or desirable for the implementation of this Agreement
and the consummation of the transactions contemplated hereby.
 
10.6 Submission to Jurisdiction; Consent to Service of Process.
 
(a) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the state of Texas
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 10.10.
 
10.7 Entire Agreement; Amendments and Waivers.
 
This Agreement (including the schedules and exhibits hereto) represents the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.
 
10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Texas.
 
32

--------------------------------------------------------------------------------


 
10.9 Notices. 
 
All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally or mailed by certified mail,
return receipt requested, to the parties (and shall also be transmitted by
facsimile to the Persons receiving copies thereof) at the following addresses
(or to such other address as a party may have specified by notice given to the
other party pursuant to this provision):
 



 
(a)
Purchaser:



Titan Global Holdings, Inc
1700 Jay Ell Drive, Suite 200
Richardson, TX 75081
Attn: Bryan Chance, CEO
Phone: (972) 470-9100
Facsimile: (972) 767-3117


Copy to:


Thomas A. Rose, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Phone: (212) 930-9700
Facsimile: (212) 930-9725



 
(b)
Seller, Evan and Company:



USA Detergents, Inc.
1735 Jersey Avenue
North Brunswick, New Jersey 08902
Attn: Uri Evan, CEO
Phone: (732) 828-1800
Facsimile:


Copy to:
Greenbaum, Rowe, Smith & Davis LLP
99 Wood Avenue South
P.O. Box 5600
Woodbridge, New Jersey 07095
Phone: (732) 476-2670
Facsimile: (732) 476-2671


 
10.10 Severability. 
 
If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.
 
33

--------------------------------------------------------------------------------


 
10.11 Binding Effect; Assignment.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement except as provided below. No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either the Seller, Evan, the Company or the Purchaser (by operation of
law or otherwise) without the prior written consent of the other parties hereto
and any attempted assignment without the required consents shall be void;
provided, however, that the Purchaser may assign this Agreement and any or all
rights or obligations hereunder (including, without limitation, the Purchaser's
rights to purchase the Shares and the Purchaser's rights to seek indemnification
hereunder) to any Affiliate of the Purchaser. Upon any such permitted
assignment, the references in this Agreement to the Purchaser shall also apply
to any such assignee unless the context otherwise requires.
 
[intentionally blank]
 
34

--------------------------------------------------------------------------------


 

       
TITAN GLOBAL HOLDINGS, INC.
 
   
   
  By:   /s/ Bryan Chance  

--------------------------------------------------------------------------------

Bryan Chance,   Chief Executive Officer

 

       
USA DETREGENTS, INC.
 
   
   
  By:   /s/  

--------------------------------------------------------------------------------

Name:   Title:

 

       
SELLER:
 
USAD METRO HOLDINGS, LLC
 
   
   
  By:   /s/Uri Evan  

--------------------------------------------------------------------------------

Uri Evan,   Managing Member

 

      /s/Uri Evan  

--------------------------------------------------------------------------------

Uri Evan

 
35

--------------------------------------------------------------------------------

